Title: To Thomas Jefferson from Caspar Wistar, 1 January 1802
From: Wistar, Caspar
To: Jefferson, Thomas


          
            Dear Sir
            Philada. Jany. 1—1802.
          
          The fear of intruding upon you at a time when you had not leisure, & the belief that you seldom have leisure now, have prevented me so long from offering you my sincere thanks for your kindness in the appointment of Mr Dobell—I hope & believe that he will merit your confidence, and am certain that he will ever retain a grateful sense of it—Since my last I have been favoured with two notes from you inclosing communications for the Philosophical Society, which were delivered accordingly, & will appear in our Sixth Volume now going to the Press, altho the fifth is not yet published, owing to copper plate work which however is at length done—
          Mr. Peale has erected the Skeleton of the Mammoth & commenced an exhibition of it. It resembles greatly the Skeleton of the Elephant, & particularly in some points where the Elephant differs from other Quadrupeds, as in the large size of the lower end of the Ulna, & the figure of some of the bones of the hind foot—The tusks however are very different, they are not only longer but have a particular twist or tendency to a spiral direction, like the horns of some Cows, so that they cannot lay flat on a level surface—this appears to be the case with the tusks found in Siberia represented in one of the volumes of the Abridgement of the Transactions of the Royal Society—Your suggestion that these bones were similar to those found in Siberia was very happy, especially as so few of the American bones at that time had been found—There certainly was another large Animal in both countries, you know we have other teeth as large as those of the Mammoth but constructed differently, having a resemblance in their structure to those of the Elephant, but differing materially in the size of the transverse Septa of enamel, which form the ridges of that Substance upon the grinding surface of the tooth. A figure of this tooth is also to be seen in the plate above mentioned which contains the view of the Spiral tusk from Siberia—A tooth of this kind, & also a Mammoths tooth, & some fragments of bones have been found in digging the canal at Santee in South Carolina. We must endeavour to procure the Skeleton of this Animal, & no man is so likely to be successful as Mr Peale for I believe no other in the U.S would have compleated the Skeleton of the Mammoth—Two great Animals existing formerly in America & Siberia give additional importance to the Sagacious remark of Buffon respecting those animals which are common to both Continents.
          Your valuable time is now occupied with so many more important subjects that I ought only to add the assurance of the greatest regard & attachment of your obliged friend
          
            C. Wistar Junr.
          
        